Citation Nr: 0832698	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating for hepatitis B.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
December 1981 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection and assigned a zero 
percent rating for hepatitis B.  The veteran appeals for the 
assignment of a compensable rating.  In cases where the 
original rating assigned is appealed as in this case, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

This case has been before the Board previously, and in 
February 2007 was remanded to determine the veteran's current 
address; to obtain information from her relating to any 
additional relevant evidence that has not been obtained, to 
include treatment records, and to afford the veteran a more 
current gastrointestinal examination to determine the current 
status of her hepatitis B.  Upon contact to both the old and 
updated addresses, both notice letters informing the veteran 
of the date of the examination were returned as 
undeliverable.  Telephone contact was attempted to numbers of 
record to no avail, as the numbers listed were not in 
service.  The veteran's representative with The American 
Legion has also indicated that they do not have additional 
information on the veteran's whereabouts.  See Informal 
Hearing Presentation dated in September 2008.  All 
development that was directed has been attempted, and the 
Board is of the opinion that further attempts to contact the 
veteran would be an exercise in futility.  Given the 
inability to contact the veteran, the Board concludes that 
the development actions have been satisfied to the extent 
possible and that the case is ripe for appellate review.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

The veteran appeared at a Travel Board Hearing in June 2006 
before the undersigned.  A transcript is associated in the 
claims file.  

FINDING OF FACT

The medical evidence of record does not show that the 
veteran's service-connected hepatitis B is symptomatic or 
productive of any functional impairment.  


CONCLUSION OF LAW

The criteria for an initial or staged compensable disability 
evaluation for hepatitis B have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§  3.102, 3.159, 3.655, 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, 
Diagnostic Code 7345 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While not required, it 
is noted that in this instance that VA requested the claimant 
to provide any evidence in his possession that pertains to 
the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The letters from the RO satisfy most of these mandates.  In 
response to her claim for service connection, which was 
eventually granted, the veteran was provided proper VCAA 
notice in June 2003.  The veteran did receive information as 
to what was required in order to receive a higher evaluation 
for her liver disease, and she was informed about the 
information and evidence that VA will seek to provide and the 
information and evidence he is expected to provide in notice 
provided in March 2007.  The claim was subsequently 
readjudicated (see May 2008 Supplemental Statement of the 
Case (SSOC)), which cured any defect as to information which 
was not provided prior to initial unfavorable actions.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.

However, the nature of the present appeal is somewhat 
different from the situation addressed in Vasquez-Flores.  
The present appeal involves the issue of a higher initial 
rating, not a claim for an increased rating.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Also see 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In 
Dunlap, the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does no attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In line with the reasoning set forth in these 
judicial decisions, the notice requirements addressed by the 
Court in Vasquez-Flores, supra, do not apply to an initial 
rating claim such as the one now on appeal to the Board.

Information was provided to how disability rating or 
effective date is established should the claim be granted 
(Dingess requirements).  Any prejudice raised by the timing 
of such notice is rebutted, as the decision herein represents 
a denial of the benefit sought on appeal, mooting the need 
for further notice.  Dingess, supra.  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate her claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination and clinical reports.  There is no indication of 
any additional relevant evidence that has not been obtained.  
The Board notes that the veteran was provided a VA 
gastrointestinal examination in June 2005 that is adequate 
for rating purposes.  See 38 C.F.R. §§ 3.326, 3.327.  While 
the case was remanded for a more current examination, the 
veteran had not provided VA with a current address and no 
contact could be made with her after multiple attempts.  VA 
does not have a duty to "turn up heaven and earth" to 
locate a veteran, and thus there is no further duty to 
provide an examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran contends, in essence, that her hepatitis B is 
symptomatic and productive of functional impairment and as 
such, warrants a compensable rating.  However, the Board 
finds that the overwhelming preponderance of the evidence 
shows that her hepatitis is quiescent.

While service records confirm hepatitis B as a result of a 
blood transfusion, there was no post-service medical evidence 
that indicates active disease.  That is, the hepatitis B 
antibody is present, but, there are no symptoms that have 
been attributed to hepatitis B.  It was reported upon the 
most recent VA examination in June 2005 that the veteran's 
hepatitis was inactive.  Abdominal pain and urinary frequency 
were noted on this examination; but the symptoms were not 
attributed to her service-connected condition.  The veteran 
has been diagnosed with bladder polyps, and has a history of 
ectopic pregnancy.  She had a hysterectomy and polypectomy in 
2004, and has had unspecified fatigue, abdominal pain, and 
hematuria diagnosed clinically.  There is no medical evidence 
to show that she has fatigue, abdominal pain or any other 
symptom, abnormal clinical finding or laboratory abnormality 
due to hepatitis B.

Pursuant to a Board remand during this appeal, the veteran 
was scheduled for a VA gastrointestinal examination to 
determine if she has any current symptoms due to hepatitis B 
and notice of the examination was sent to two separate 
addresses held on file, with the examination date being 
postponed after the veteran failed to respond to the first 
notice.  The RO also attempted to contact the veteran by 
phone; however, the line had been disconnected.  
Additionally, the representative has stated that they do not 
have updated contact information.  The Board notes that the 
burden is on the veteran to keep VA apprised of her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]". See Hyson v. Brown, 5 Vet. App. 262 (1993).  
Thus, the Board is satisfied that all reasonable attempts 
have been made to locate the veteran and schedule her for an 
examination, and since she did not report and the appeal is 
for a compensable initial rating, the case must be decided on 
the evidence currently of record.  38 C.F.R. § 3.655.

In order for a compensable evaluation to be awarded (10 
percent evaluation) for hepatitis B (i.e. chronic liver 
disease without cirrhosis, including hepatitis B) the veteran 
must show liver disease productive of intermittent fatigue, 
malaise, and anorexia, or where there are incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less 
than two weeks during the previous 12 month period.  See 
38 C.F.R. § 4.114, Diagnostic Code 7345.  Nonsymptomatic 
hepatitis B is noncompensable.  Id.  In this case, the 
medical evidence of record does not show that the veteran's 
service-connected hepatitis B is symptomatic or productive of 
any functional impairment.  Accordingly, a compensable 
initial or staged rating is not warranted.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Regarding extraschedular entitlement, the veteran has not 
shown that her hepatitis B is productive of any interference 
with employment let alone marked interference and it has not 
necessitated frequent hospitalization.  Rather, as noted 
above, her hepatitis is asymptomatic.  Thus, a remand for 
referral to the Director of VA's Compensation and Pension 
Service for extraschedular consideration is clearly not 
warranted.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338, 339 (1996).
ORDER

Entitlement to a compensable initial or staged disability 
evaluation for hepatitis B is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


